James W. Cornelsen President & CEO NASDAQ: OLBK Presentation for: Emerald Asset Management Annual Groundhog Day Investment Forum February 7, 2013 OLBK - 2/2013 OLD LINE BANCSHARES, INC|2 This presentation includes forward-looking statements, including statements about future results.These statements are subject to uncertainties and risks, including but not limited to our ability to integrate acquisitions; the strength of the U.S. economy and the local economies where we conduct operations; harsh weather conditions; fluctuations in inflation, interest rates, or monetary policies; changes in the stock market and other capital and real estate markets; legislative or regulatory changes; customer acceptance of third-party products and services; increased competition and its effect on pricing; technological changes; security breaches and computer viruses that may affect our computer systems; changes in consumer spending and savings habits; our growth and profitability; changes in accounting; and our ability to manage the risks involved in the foregoing.These factors, as well as additional factors, can be found in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 along with our other filings with the SEC, which are available at the SEC’s internet site (http://www.sec.gov).Actual results may differ materially from projections and could be affected by a variety of factors, including factors beyond our control.Forward- looking statements in this presentation speak only as of the date of these materials, and we assume no obligation to update forward-looking statements or the reasons why actual results could differ.In addition, this presentation includes certain non-GAAP financial measures. Forward-Looking Statement OLBK - 2/2013 OLD LINE BANCSHARES, INC|3 OLBK Corporate Overview §5th largest MD-headquartered independent banking company traded on a major exchange with $862 million total assets*, $79.4M market cap+, 19 branch locations §Primary market area is suburban Maryland - (Washington, D.C. suburbs and Southern Maryland). Also targets customers throughout the greater Washington, D.C. metropolitan area §We operate in the best strategic, natural submarkets within footprint with population growth rates & per capita income above national averages - bedroom communities for both
